Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Eaton Vance Florida Plus Municipals Fund (the "Fund") Supplement to Prospectus dated December 1, 2007 At a special meeting held on October 31, 2008, shareholders of the Fund approved the merger of the Fund into Eaton Vance National Municipals Fund (the "Reorganization"). As of the close of businesson November 3, 2008, no shares of the Fund will be available for purchase or exchange by new investors. The Reorganization is expected to occur on or about November 21, 2008. October 31, 2008 TFC2/1PS2
